IN THE
                               TENTH COURT OF APPEALS

                                   No. 10-17-00228-CV

ULLJA KUNTZE,
                                                              Appellant
v.

SANDRA COWAN,
                                                              Appellee


                               From the 335th District Court
                                  Burleson County, Texas
                                   Trial Court No. 26,129


                               MEMORANDUM OPINION


       Ullja Kuntze appeals the trial court’s granting of a summary judgment against

Kuntze. Following our standard policies and procedures, the Clerk of this Court notified

Kuntze by letter dated February 27, 2019, that her appellant’s brief had not been filed. In

the same letter, the Clerk warned Kuntze that this appeal would be dismissed for want

of prosecution unless, within 21 days from the date of the letter, a brief was filed. See TEX.

R. APP. P. 38.8(a)(1); 42.3.
       More than 21 days have passed and no brief has been filed. Accordingly, this

appeal is dismissed. Id.


                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed April 3, 2019
[CV06]




Kuntze v. Cowan                                                              Page 2